Exhibit 10.1 WITHOUT PREJUDICE AND SUBJECT TO CONTRACT Dated 8th June 2015 manhattan associates Limited and Steven P. smith settlement agreement WITHOUT PREJUDICE AND SUBJECT TO CONTRACT THIS AGREEMENT is made on 8th June 2015 BETWEEN: Manhattan Associates Limited of E2, Eskdale Road, Winnersh Triangle, Wokingham, Berkshire, England RG41 5TS (“Company”) and Steven P. Smith of The Walnuts, Broad Street, Uffington, Oxfordshire SN7 7RA (“Executive”). THE PARTIES AGREE AS FOLLOWS: 1. Termination of Employment The Executive is employed by the Company pursuant to an Executive Employment Agreement with an Effective Date of 16 July 2013 (the “Executive Employment Agreement”).The Company and Executive have agreed that the Executive’s employment with the Company shall terminate on 8 June 2015 (“Termination Date”). This Agreement constitutes the Release for the purposes of the clause 4.4 of the Executive Employment Agreement. To be effective this Agreement must be signed by the Executive and delivered to the Company’s solicitors together with the signed Adviser’s Certificate not later than 8 June 2015. 2. Remuneration The Company shall pay the Executive his basic salary and provide contractual benefits up to the Termination Date less deductions of income tax, employee’s National Insurance contributions and any authorised deductions.The Executive agrees that except as set out in this Agreement he shall have no further entitlement to any payment or benefit arising out of his employment by the Company, its termination, or any offices he holds in Associated Companies or their resignation. 3. Severance Package In consideration for, and subject to the Executive’s compliance with, the terms of this Agreement the Company shall make the payments set out below.The Executive acknowledges that the sums the Company agrees to pay him under this Agreement 1 significantly exceed those to which he would otherwise be entitled under statute or contract and accordingly waives his right to any accrued but untaken holiday pay. Beginning not more than 31 days after the later of: (a) receipt by the Company’s solicitor of the signed Adviser’s Certificate, and (b) receipt by the Company’s solicitors of this Agreement duly signed, the Company will pay, to the Executive, or procure the payment to the Executive of, twelve monthly payments of a gross amount of £36,440 (the “Payments”) each being the total of the following monthly payments: (i) £34,666, being the Executive’s current gross monthly salary of £17,333 x 2, (ii) £1,462, being the Executive’s current gross monthly car allowance, and (iii) £312, being the Executive’s current monthly medical insurance costs, grossed up for taxes, of £172 x 1.818, less such deductions of income tax and employee’s National Insurance contributions as the Company may deem to be due. The Executive hereby agrees to be responsible for the payment of any tax or Executive’s National Insurance contributions in respect of the Payments (other than, for the avoidance of doubt, any tax withheld by the Company in making the Payments to the Executive) and the Executive hereby agrees to indemnify the Company and any Associated Company and keep the Company or any Associated Company indemnified on a continuing basis against any claim or demand which is made against the Company or any Associated Company in respect of any liability of the Company or any Associated Company to deduct an amount of income tax or an amount in respect of income tax from, or of Executive’s National Insurance contributions in respect of, the Payments or in respect of any benefits provided or other sums payable under this Agreement, including any interest or penalties imposed, or costs incurred, in connection therewith and including, but without prejudice to the generality of the foregoing, any claim or demand made in respect of United Kingdom Income Tax, PAYE or Executive’s National Insurance contributions. The Company will provide the Executive with outplacement counselling to be delivered by an outplacement counsellor chosen by the Company for a period of three months after the Termination Date (but not to exceed a cost to the Company of £5,000). 4. Waiver The terms of this Agreement are offered by the Company without any admission of liability and are in full and final settlement of all and any claims or rights of action that the Executive has or may have arising out of his employment with the Company or its termination, or any loss of office with the Company or any Associated Company, whether under common law, contract, statute or otherwise in any jurisdiction 2 whatsoever, whether or not such claims are, or could be, known to the parties or in their contemplation at the date of this Agreement in any jurisdiction and including, but not limited to, the claims specified in Schedule 1 (each of which is intimated and waived) but excluding any claims by the Executive to enforce this Agreement, any personal injury claims which have not arisen as at the date of this Agreement or any claims in relation to accrued pension entitlements. The Executive acknowledges that the conditions relating to settlement and compromise agreements under section 147 of the Equality Act 2010, section 77(4A) of the Sex Discrimination Act 1975 (in relation to claims under that Act and the Equal Pay Act 1970), section 72(4A) of the Race Relations Act 1976, paragraph 2 of Schedule 3A to the Disability Discrimination Act 1995, paragraph 2(2) of Schedule 4 to the Employment Equality (Sexual Orientation) Regulations 2003, paragraph 2(2) of Schedule 4 to the Employment Equality (Religion or Belief) Regulations 2003, paragraph 2(2) of Schedule 5 to the Employment Equality (Age) Regulations 2006, section 288(2B) of the Trade Union and Labour Relations (Consolidation) Act 1992, section 203(3) of the Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of the Transnational Information and Consultation etc. Regulations 1999, regulation 9 of the Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000, regulation 10 of the Fixed-Term Executives (Prevention of Less Favourable Treatment) Regulations 2002, regulation 40(4) of the Information and Consultation of Executives Regulations 2004, paragraph 13 of the Schedule to the Occupational and Personal Pension Schemes (Consultation by Companies and Miscellaneous Amendment) Regulations 2006 and section 58 of the Pensions Act 2008 have been satisfied. 5. Return of Property; Work-related Activities Prior to Termination Date The Executive warrants that before the Termination Date he will return to the Company in good condition all property belonging to the Company, including but not limited to Company proprietary information, manuals, credit cards, software, and equipment acquired during the term of the Executive’s employment. Although the Executive will remain an employee of the Company through the Termination Date, the Executive will not be given access to or use the Company's offices, resources or equipment, or have contact with anyone else at the Company or any Associated Company, or the Company’s or any Associated Company’s customers, partners, or vendors, and will not act on behalf of the Company or any Associated Company in any way, through the Termination Date, except as expressly permitted by the Chief Human Resources Officer of Manhattan Associates, Inc. 6. Continuing Obligations Except as provided in this Agreement, the Executive agrees and acknowledges that he continues to be bound by his obligations under the Executive Employment Agreement and that it remains in full force and effect and will continue to bind him 3 after the Termination Date.In particular the Executive acknowledges that he continues to be bound by his obligations under clauses 7 (Copyrights), 8 (Agreement Not to Solicit Customers), 9 (Agreement Not to Solicit Employees), 10 (Non-Competition) and 11 (Confidential Information).In relation to clause 10, Non-Competition, the parties agree that with effect from the date of this Agreement the list of trade names set out in Schedule C to the Executive Employment Agreement will be reduced to the following only: High Jump
